 



Exhibit 10.1
SHAREHOLDERS’ AGREEMENT
dated as of
January 18, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE 1
       
Definitions
       
 
       
Section 1.01. Definitions
    1  
 
       
ARTICLE 2
       
Corporate Governance
       
 
       
Section 2.01. Composition of the Board
    10  
Section 2.02. Removal
    11  
Section 2.03. Vacancies
    11  
Section 2.04. Action by the Board; Shareholders
    12  
Section 2.05. Charter Amendments
    13  
Section 2.06. Conflicting Charter Provisions
    13  
Section 2.07. Subsidiary Governance
    13  
 
       
ARTICLE 3
       
Restrictions on Transfer
       
 
       
Section 3.01. General
    14  
Section 3.02. Legends
    14  
Section 3.03. Permitted Transferees
    14  
Section 3.04. Restrictions on Transfers by the Institutional Shareholders
    15  
Section 3.05. Restrictions on Transfers by the Other Shareholders
    15  
Section 3.06. Restrictions on Transfer under a Credit Agreement, Indenture or
Other Agreement for Indebtedness
    16  
 
       
ARTICLE 4
       
Tag-along Rights; Drag-along Rights
       
 
       
Section 4.01. Rights to Participate in Transfer
    16  
Section 4.02. Right to Compel Participation in Certain Transfers
    20  
 
       
ARTICLE 5
       
Registration Rights
       
 
       
Section 5.01. Demand Registration
    23  
Section 5.02. Incidental Registration
    26  
Section 5.03. Holdback Agreements
    27  
Section 5.04. Registration Procedures
    27  
Section 5.05. Indemnification by the Company
    31  
Section 5.06. Indemnification by Participating Shareholders
    32  
Section 5.07. Conduct of Indemnification Proceedings
    32  

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5.08. Contribution
    33  
Section 5.09. Participation in Public Offering
    35  
Section 5.10. Other Indemnification
    35  
Section 5.11. Cooperation by the Company
    35  
Section 5.12. No Transfer of Registration Rights
    35  
 
       
ARTICLE 6
       
Certain Covenants and Agreements
       
 
       
Section 6.01. Confidentiality
    35  
Section 6.02. Information
    37  
Section 6.03. Reports
    38  
Section 6.04. Cooperation in Refinancing
    38  
Section 6.05. Appointment of Shareholder Representatives
    38  
Section 6.06. Decisions by Institutional Shareholders
    40  
 
       
ARTICLE 7
       
Miscellaneous
       
 
       
Section 7.01. Entire Agreement
    40  
Section 7.02. Effectiveness; Binding Effect; Benefit
    40  
Section 7.03. Assignability
    40  
Section 7.04. Waiver; Amendment; Termination
    41  
Section 7.05. Notices
    41  
Section 7.06. Fees and Expenses
    42  
Section 7.07. Headings
    42  
Section 7.08. Counterparts
    42  
Section 7.09. Applicable Law
    42  
Section 7.10. Waiver of Jury Trial
    42  
Section 7.11. Specific Enforcement
    43  
Section 7.12. Consent to Jurisdiction
    43  
Section 7.13. Severability
    43  
Section 7.14. Recapitalization
    43  
Section 7.15. Limitations on Subsequent Registration Rights
    44  
Section 7.16. Conflicting Agreements
    44  

ii



--------------------------------------------------------------------------------



 



SHAREHOLDERS’ AGREEMENT
     SHAREHOLDERS’ AGREEMENT dated as of January 18, 2006 (the “Agreement”)
among (i) SMART Modular Technologies (WWH), Inc., an exempted company
incorporated under the laws of the Cayman Islands (the “Company”), (ii) T3 II
SM, LLC (“T3 II”), TPG III SM, LLC (“TPG III”) and TPG IV SM, LLC (“TPG IV”)
(taken together, the “TPG Entities,” and each of the foregoing in this clause
(ii), a “TPG Entity”), (iii) Francisco Partners, L.P. (“FP”), Francisco Partners
Fund A, L.P. (“FP Fund A”) and FP Annual Fund Investors, LLC (“FP Annual Fund”)
(taken together, the “FP Entities,” and each of the foregoing in this clause
(iii), an “FP Entity”), (iv) Shah Capital Partners, L.P. (“Shah Capital”),
(v) WestRiver Capital LLC, (vi) Patel Family Partners, L.P. and (vii) such
additional persons as may sign joinder agreements to this Agreement.
W I T N E S S E T H :
     WHEREAS, the Company and Modular, L.L.C. (“Modular”) previously entered
into a Shareholder’s Agreement and a Registration Rights Agreement, each dated
as of March 8, 2005 (the “Original Agreements”) in connection with Modular’s
ownership of securities of the Company;
     WHEREAS, concurrently herewith, Modular is merging with and into Modular
Merger LLC, the Ordinary Shares (defined below) of the Company owned by Modular
are being exchanged for, among other things, the membership interests in Modular
and the Original Agreements are being terminated by the parties thereto; and
     WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations;
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. (a) The following terms, as used herein, have
the following meanings:
     "Adverse Person” means any Person whom the Board determines in good faith
is a competitor or a potential competitor of the Company or its Subsidiaries.

 



--------------------------------------------------------------------------------



 



     "Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any Investment in the Company. For
the purpose of this definition, the term “control” (including with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
     "Aggregate Ownership” means, with respect to any Shareholder or group of
Shareholders, and with respect to any class of Company Securities, the total
amount of such class of Company Securities “beneficially owned” (as such term is
defined in Rule 13d-3 of the Exchange Act) (without duplication) by such
Shareholder or group of Shareholders as of the date of such calculation,
calculated on a Fully Diluted basis.
     "Aggregate Ownership Percentage” means, with respect to any Shareholder (or
group of Shareholders), and with respect to any class of Company Securities, the
percentage equal to such Shareholder’s (or group of Shareholders’) Aggregate
Ownership of such class of Company Securities divided by all outstanding Company
Securities of such class, calculated on a Fully Diluted basis.
     "Board” means the board of directors of the Company.
     "Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco or New York City are authorized by law
to close.
     "Charter” means the Amended and Restated Memorandum and Articles of
Association of the Company, as the same may be amended from time to time.
     "Company Securities” means (i) the Ordinary Shares, (ii) securities
convertible into or exchangeable for Ordinary Shares, and (iii) options,
warrants or other rights to acquire Ordinary Shares or any other equity or
equity-linked security issued by the Company.
     "Distribution in Kind” means, with respect to the applicable Institutional
Shareholder, (A) any Transfer by any TPG Entities’ fund that is a partnership,
limited liability company, corporation or other entity of any of its Ordinary
Shares to any partner, member, shareholder or other constituent of such entity
pursuant to a distribution that is made to such partner, member, shareholder or
other constituent in accordance with the respective partnership, limited
liability company agreement, certificate or articles of incorporation or other
organizational

2



--------------------------------------------------------------------------------



 



document of such any TPG Entities’ fund without payment of consideration
therefor by such partner, member, shareholder or other constituent, (B) any
Transfer by any FP Entities’ fund that is a partnership, limited liability
company, corporation or other entity of any of its Ordinary Shares to any
partner, member, shareholder or other constituent of such entity pursuant to a
distribution that is made to such partner, member, shareholder or other
constituent of such entity in accordance with the respective partnership,
limited liability company agreement, certificate or articles of incorporation or
other organizational document of such FP fund without payment of consideration
therefor by such partner, member, shareholder or other constituent, and (C) any
Transfer by any Shah Capital fund that is a partnership, limited liability
company, corporation or other entity of any of its Ordinary Shares to any
partner, member, shareholder or other constituent of such entity pursuant to a
distribution that is made to such partner, member, shareholder or other
constituent of such entity in accordance with the respective partnership,
limited liability company agreement, certificate or articles of incorporation or
other organizational document of such Shah Capital fund without payment of
consideration therefor by such partner, member, shareholder or other
constituent.
     "Drag-Along Portion” means, with respect to any Other Shareholder, (i) the
Aggregate Ownership of Ordinary Shares by such Other Shareholder multiplied by
(ii) a fraction, the numerator of which is the number of Ordinary Shares
proposed to be sold by the Institutional Shareholders in the applicable
Compelled Sale under Section 4.02 and the denominator of which is the Aggregate
Ownership of Ordinary Shares by the Institutional Shareholders.
     "Exchange Act” means the Securities Exchange Act of 1934, as amended.
     "First Public Offering” means the first Public Offering of Ordinary Shares.
     "Five Percent Shareholder” means a Shareholder whose Aggregate Ownership
Percentage of Ordinary Shares is 5% or more.
     "Foreign Subsidiary” means, with respect to the Company, any entity
organized under the laws of a jurisdiction other than a State of the United
States of America of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Company.
     "Fully Diluted” means, with respect to any class of Company Securities, all
outstanding shares of such class of Company Securities and all shares issuable
in respect of securities convertible into or exchangeable for such shares, all
stock appreciation rights, options, warrants and other rights to purchase or
subscribe for

3



--------------------------------------------------------------------------------



 



such Company Securities or securities convertible into or exchangeable for such
Company Securities; provided that if any of the foregoing stock appreciation
rights, options, warrants or other rights to purchase or subscribe for such
Company Securities are subject to vesting, the Company Securities subject to
vesting shall be included in the definition of “Fully Diluted” only upon and to
the extent of such vesting.
     "Initial Ownership” means, (i) with respect to any Shareholder and any
class of Company Securities, the Aggregate Ownership of such class by such
Shareholder as of the date hereof (as indicated on Schedule I hereto), provided
that if such Shareholder sells Ordinary Shares to the underwriters pursuant to
the underwriting agreement relating to the First Public Offering of Company
Securities, such Shareholder’s Initial Ownership as of the date hereof shall be
deemed to be the Aggregate Ownership indicated on Schedule I hereto less the
number of Ordinary Shares actually sold to such underwriters pursuant to the
underwriting agreement, or, (ii) with respect to any Person who shall become a
party to this Agreement on a later date, such Person’s Aggregate Ownership of
such class as of such later date (as indicated on the joinder agreement signed
by such Person), in each case taking into account any stock split, stock
dividend, reverse stock split or similar event.
     "Insignificant Subsidiary” means a subsidiary of the Company that does not
meet any of the conditions contained in the definition of “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X promulgated under the
Securities Act.
     "Institutional Shareholders” means the TPG Entities, the FP Entities and
Shah Capital.
     "Investment” means, with respect to any Person, (i) any direct or indirect
purchase or other acquisition by such Person of any notes, obligations,
instruments, stock, securities or ownership interest (including any partnership,
limited liability and joint venture interest) of any other Person and (ii) any
capital contribution by such Person to any other Person.
     "Ordinary Shares” means the Ordinary Shares, par value $0.000166667 per
share, of the Company.
     "Other Shareholders” means all Shareholders other than the Institutional
Shareholders.
“Permitted Transferee” means
     (i) in the case of any TPG Entity and its Permitted Transferees, (A) any
TPG Entity, TPG Entities’ fund or co-investment

4



--------------------------------------------------------------------------------



 



partnership, (B) any general or limited partner of any TPG Entity, TPG Entities’
fund or co-investment partnership (collectively, a “TPG Partner”), and any
corporation, partnership or other entity that is an Affiliate of any TPG Partner
(collectively “TPG Affiliates”), (C) any managing director, general partner,
director, limited partner, officer or employee of any TPG Entity, TPG Entities’
fund, any TPG Partner or any TPG Affiliate, or any spouse, lineal descendant,
sibling, parent, heir, executor, administrator, testamentary trustee, legatee or
beneficiary of any of the foregoing persons described in this clause (C)
(collectively, “TPG Associates”), and (D) any trust, the beneficiaries of which,
any charitable trust, the grantor of which, or any corporation, limited
liability company or partnership, the stockholders, members or general or
limited partners of which, include only the TPG Entities, TPG Partners, TPG
Affiliates, TPG Associates, their spouses or their lineal descendants;
     (ii) in the case of any FP Entity and its Permitted Transferees, (A) any FP
Entity, FP fund or co-investment partnership, (B) any general or limited partner
of any FP Entity, FP fund or co-investment partnership (collectively, an “FP
Partner”), and any corporation, partnership or other entity that is an Affiliate
of any FP Partner (collectively “FP Affiliates”), (C) any managing director,
general partner, director, limited partner, officer or employee of any FP
Entity, FP fund, any FP Partner or any FP Affiliate, or any spouse, lineal
descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of any of the foregoing persons described in
this clause (C) (collectively, “FP Associates”), and (D) any trust, the
beneficiaries of which, any charitable trust, the grantor of which, or any
corporation, limited liability company or partnership, the stockholders, members
or general or limited partners of which, include only the FP Entities, FP
Partners, FP Affiliates, FP Associates, their spouses or their lineal
descendants;
     (iii) in the case of Shah Capital and its Permitted Transferees, (A) Shah
Capital, any Shah Capital fund or co-investment partnership, (B) any general or
limited partner of Shah Capital, any Shah Capital fund or co-investment
partnership (collectively, a “Shah Capital Partner”), and any corporation,
partnership or other entity that is an Affiliate of any Shah Capital Partner
(collectively “Shah Capital Affiliates”), (C) any managing director, general
partner, director, limited partner, officer or employee of Shah Capital, any
Shah Capital fund, any Shah Capital Partner or any Shah Capital Affiliate, or
any spouse, lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of any of the foregoing persons
described in this clause (C) (collectively, “Shah Capital Associates”), and
(D) any trust, the beneficiaries of which, any charitable trust, the grantor of
which, or any corporation, limited liability company or partnership, the
stockholders,

5



--------------------------------------------------------------------------------



 



members or general or limited partners of which, include only Shah Capital, Shah
Capital Partners, Shah Capital Affiliates, Shah Capital Associates, their
spouses or their lineal descendants; and
     (iv) in the case of any Other Shareholder that is or becomes a party to
this Agreement, (A) a Person to whom Company Securities are Transferred from
such Other Shareholder (1) by will or the laws of descent and distribution or
(2) by gift without consideration of any kind, provided that, in the case of
clause (2), such transferee is the spouse or the lineal descendant, sibling or
parent of such Shareholder, or (B) a trust that is for the exclusive benefit of
such Other Shareholder or its Permitted Transferees under (A) above.
     "Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
     "Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.
     "Registrable Securities” means, at any time, any Ordinary Shares and any
securities issued or issuable in respect of such Ordinary Shares by way of
conversion, exchange, stock dividend, split or combination, recapitalization,
merger, consolidation, other reorganization or otherwise until (i) a
registration statement covering such Ordinary Shares has been declared effective
by the SEC and such Ordinary Shares have been disposed of pursuant to such
effective registration statement, (ii) such Ordinary Shares are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met or (iii) such
Ordinary Shares are otherwise transferred, the Company has delivered a new
certificate or other evidence of ownership for such Ordinary Shares not bearing
the legend required pursuant to this Agreement and such Ordinary Shares may be
resold without subsequent registration under the Securities Act.
     "Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection

6



--------------------------------------------------------------------------------



 



therewith and any amendments or supplements thereto, (iv) security engraving and
printing expenses, (v) internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (vi) fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any comfort letters requested pursuant to Section 5.04(h)
hereof), (vii) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, (viii) fees, out-of-pocket
costs and expenses of the Shareholders, including one counsel for all of the
Shareholders participating in the offering selected (A) by the participating
Institutional Shareholders, in the case of any offering in which any of the
Institutional Shareholders participate, or (B) in any other case, by the
Shareholders holding the majority of the Registrable Securities to be sold for
the account of all Shareholders in the offering, (ix) fees and expenses in
connection with any review by the National Association of Securities Dealers,
Inc. (the “NASD”) of the underwriting arrangements or other terms of the
offering, and all fees and expenses of any “qualified independent underwriter,”
including the fees and expenses of any counsel thereto, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, (xiv) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies and (xv) all out-of pocket
costs and expenses incurred by the Company or its appropriate officers in
connection with their compliance with Section 5.04(m).
     "Rule 144” means Rule 144 (or any successor provisions) under the
Securities Act.
     "Rule 144A” means Rule 144A (or any successor provisions) under the
Securities Act.
     "SEC” means the Securities and Exchange Commission.
     "Securities Act” means the Securities Act of 1933, as amended.

7



--------------------------------------------------------------------------------



 



     "Sell-down Percentage” means, with respect to any Shareholder (or group of
Shareholders), and with respect to any class of Company Securities, the
percentage equal to such Shareholder’s (or group of Shareholders’) Aggregate
Ownership of such class of Company Securities divided by such Shareholder’s (or
group of Shareholders’) Initial Ownership of such class of Company Securities.
     "Shareholder” means at any time, any Person (other than the Company) who
shall then be a party to or bound by this Agreement, so long as such Person
shall “beneficially own” (as such term is defined in Rule 13d-3 of the Exchange
Act) any Company Securities.
     "Shortform Registration” means a registration statement on Form S-3 (or any
successor form thereto).
     "Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.
     "Tag-Along Portion” means the product of the Aggregate Ownership of
Ordinary Shares by the Tagging Person immediately prior to such Transfer and a
fraction the numerator of which is the maximum number of Ordinary Shares that
the buyer in the Tag-Along Sale is willing to purchase, and the denominator of
which is the Aggregate Ownership of Ordinary Shares by all Shareholders.
     "Third Party” means a prospective purchaser(s) (other than a Permitted
Transferee or other Affiliate of a Shareholder) of Company Securities in an
arm’s-length transaction from such Shareholder.
     "Transfer” means, with respect to any Company Security, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such security or any participation or interest therein,
whether directly or indirectly, or agree or commit to do any of the foregoing
and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such security or any participation or interest therein or any agreement or
commitment to do any of the foregoing.
     (b) The term “Institutional Shareholder,” to the extent such entity shall
have transferred any of its Company Securities to any of its “Permitted
Transferees,” shall mean the Institutional Shareholder and such Permitted
Transferees, taken together; provided that any Permitted Transferee who receives
Company Securities pursuant to Section 3.03(b) shall not be included in the term
“Institutional Shareholder” to the extent of its Company Securities received
pursuant to Section 3.03(b).

8



--------------------------------------------------------------------------------



 



     (c) Each of the following terms is defined in the Section set forth
opposite such term:

          Term   Section
Additional Directors
    2.01 (a)
Agreement
  Preamble
Applicable Holdback Period
    5.03  
Cause
    2.02  
Company
  Preamble
Compelled Sale
    4.02 (a)
Compelled Sale Notice
    4.02 (a)
Compelled Sale Notice Period
    4.02 (a)
Compelled Sale Price
    4.02 (a)
Confidential Information
    6.01 (b)
Demand Registration
    5.01 (a)
Distributing Institution
    3.03 (b)
Drag-Along Rights
    4.02 (a)
Eligible Shareholder
    4.01 (a)
Escrow Amount
    4.01 (f)
Escrow Notice
    4.01 (f)
FP
  Preamble
FP Annual Fund
  Preamble
FP Fund A
  Preamble
FP Entities
  Preamble
FP Entity
  Preamble
FP Shareholder Representative
    6.05 (b)
Holders
  5.01(a)(ii)
Incidental Registration
    5.02 (a)
Indemnified Party
    5.07  
Indemnifying Party
    5.07  
Inspectors
    5.04 (g)
Maximum Offering Size
    5.01 (e)
Modular
  Recitals
Non-Requesting Shareholder
    5.01 (a)
Original Agreements
  Recitals
Records
    5.04 (g)
Replacement Nominee
    2.03 (a)
Representatives
    6.01 (b)
Requesting Shareholder
    5.01 (a)
Shah Capital
  Preamble
Shah Capital Shareholder Representative
    6.05 (c)
T3 II
  Preamble
Tag-Along Notice
    4.01 (a)
Tag-Along Notice Period
    4.01 (a)

9



--------------------------------------------------------------------------------



 



          Term   Section
Tag-Along Offer
    4.01 (a)
Tag-Along Response Notice
    4.01 (a)
Tag-Along Right
    4.01 (a)
Tag-Along Sale
    4.01 (a)
Tag-Along Seller
    4.01 (a)
Tagging Person
    4.01 (a)
TPG III
  Preamble
TPG IV
  Preamble
TPG Entities
  Preamble
TPG Entity
  Preamble
TPG Shareholder Representative
    6.05 (a)
Unused Tag Amount
    4.01 (d)

ARTICLE 2
Corporate Governance
     Section 2.01 . Composition of the Board. (a) The Board shall consist of
nine directors, and the Shareholders agree that the directors shall be nominated
as follows: (i) so long as the TPG Entities’ Aggregate Ownership Percentage of
Ordinary Shares is at least 10%, up to two directors will be nominated by the
TPG Entities, acting collectively, and so long as the TPG Entities’ Aggregate
Ownership Percentage of Ordinary Shares is at least 5%, one director will be
nominated by the TPG Entities, acting collectively; (ii) so long as the FP
Entities’ Aggregate Ownership Percentage of Ordinary Shares is at least 10%, up
to two directors will be nominated by the FP Entities, acting collectively, and
so long as the FP Entities’ Aggregate Ownership Percentage of Ordinary Shares is
at least 5%, one director will be nominated by the FP Entities, acting
collectively; (iii) so long as Shah Capital’s Aggregate Ownership Percentage of
Ordinary Shares is at least 5%, one director will be nominated by Shah Capital,
(iv) the Chief Executive Officer of the Company will be nominated by the
Shareholders, acting collectively; and (v) three directors will be nominated by
the Chief Executive Officer and the Institutional Shareholders together;
provided that, to the extent required under the Exchange Act rules and the rules
of the securities exchange or quotation system on which the Ordinary Shares are
traded, each such director nominated pursuant to this clause (v) shall (x) not
be an “Affiliate” or an “Associate” (as such terms are used within the meaning
of Rule 12b-2 under the Exchange Act) of any of the Institutional Shareholders
and (y) be an “independent director,” as such term is defined by the rules of
the securities exchange or quotation system on which the Ordinary Shares are
traded. If the number of directors that comprise the entire Board is increased,
the number of directors added to the Board (the “Additional Directors”) must be
a multiple of two, and the Institutional Shareholders shall continue to be
entitled to nominate a majority of the Board as provided in this Section 2.01.

10



--------------------------------------------------------------------------------



 



     (b) Each Shareholder entitled to vote for the election of directors to the
Board agrees that it will vote its Ordinary Shares or execute a proxy or written
consent, as the case may be, and take all other necessary action in order to
ensure (including causing the Company to call a special meeting of
Shareholders), to the extent possible, that the composition of the Board is as
set forth in this Section 2.01.
     The Company agrees to take all other necessary actions (including calling a
special meeting of the Board and/or Shareholders) to ensure, to the extent
possible, that the nominations to the Board are as contemplated by this
Section 2.01.
     Section 2.02 . Removal. Each Shareholder agrees that if at any time it is
then entitled to vote for the removal of directors from the Board, it will not
vote any of its Ordinary Shares in favor of the removal of any director who
shall have been nominated in accordance with Section 2.01 hereof, unless such
removal shall be for Cause or the Person or Persons entitled to nominate such
director shall have consented to such removal in writing; provided that if the
Person or Persons entitled to nominate any director pursuant to Section 2.01
hereof shall request in writing the removal, with or without Cause, of such
director, such Shareholder shall vote its Ordinary Shares in favor of such
removal. Removal for “Cause” shall mean removal of a director because of such
director’s (a) willful and continued failure substantially to perform his or her
statutory or fiduciary duties to the Company in his or her established position,
(b) participation in a fraud, act of dishonesty or other misconduct that is
injurious, monetarily or otherwise, to the Company or any of its Subsidiaries,
(c) having been charged with or pleading guilty to a felony or a crime involving
fraud or dishonesty, (d) violation of any state or federal law that has an
adverse effect on the Company or (e) abuse of illegal drugs or other controlled
substances or habitual intoxication.
     Section 2.03 . Vacancies. If, as a result of death, disability, retirement,
resignation, removal (with or without Cause) or otherwise, there shall exist or
occur any vacancy on the Board:
     (a) the Person or Persons entitled under Section 2.01 hereof to nominate
such director whose death, disability, retirement, resignation or removal
resulted in such vacancy may, subject to the provisions of Section 2.01 hereof,
nominate another individual (the “Replacement Nominee”) to fill such vacancy and
serve as a director on the Board; and
     (b) subject to Section 2.01 hereof, each Shareholder then entitled to vote
for the election of the Replacement Nominee as a director of the Company agrees
that it will vote its Ordinary Shares, or execute a proxy or written consent, as
the case may be, in order to ensure that the Replacement Nominee be elected to
the Board.

11



--------------------------------------------------------------------------------



 



     Section 2.04 . Action by the Board; Shareholders. Until such time as the
Institutional Shareholders collective Aggregate Ownership Percentage of Ordinary
Shares is less than 25%, (1) no action by the Company (including but not limited
to any action by the Board or any committee thereof) shall be taken with respect
to any of the following matters without the prior written consent of the
Institutional Shareholders, acting collectively:
     (i) the declaration of any dividend on or the making of any distribution
with respect to, or the recapitalization, reclassification, redemption,
repurchase or other acquisition of, any securities of the Company or any
Subsidiary, except as expressly permitted by this Agreement;
     (ii) any incurrence, refinancing, alteration of material terms or
prepayment by the Company or any Subsidiary of indebtedness for borrowed money
in excess of $10,000,000 in the aggregate (or the guaranty by the Company or any
Subsidiary of any such indebtedness);
     (iii) any approval of the annual business plan, budget and long-term
strategic plan of the Company or any Subsidiary;
     (iv) any modification of the long-term business strategy or scope of the
business of the Company or any Subsidiary or any material customer relationships
thereof;
     (v) (A) any merger or consolidation of the Company with or into any Person,
other than a wholly owned Subsidiary, or of any Subsidiary with or into any
Person other than the Company or any other wholly owned Subsidiary, or (B) any
sale of the Company or any Subsidiary or any significant operations of the
Company or any Subsidiary or any joint venture transaction, acquisition or
disposition of assets, business, operations or securities by the Company or any
Subsidiary (in a single transaction or a series of related transactions) having
a value in each case in this clause (B) in excess of $10,000,000;
     (vi) any liquidation, dissolution, commencement of bankruptcy, liquidation
or similar proceedings with respect to the Company or any Subsidiary;
     (vii) the issuance of any security by the Company or any Subsidiary (not
including issuances of such securities in connection with employee or stock
option plans previously approved by the Board), other than as specifically
contemplated by this Agreement;

12



--------------------------------------------------------------------------------



 



     (viii) any determination of compensation, benefits, perquisites and other
incentives for the Chief Executive Officer, President or the Chief Financial
Officer of the Company or its Subsidiaries and the approval or amendment of any
plans or contracts in connection therewith, and any approval or amendment to any
equity or other compensation or benefit plans for employees of the Company or
its Subsidiaries;
     (ix) any appointment or dismissal of any of the Chief Executive Officer,
President, Chief Financial Officer or any other executive officer in any similar
capacity of the Company or any Subsidiary; or
     (x) any increase or decrease to the number of Directors that comprise the
entire Board of the Company or any Subsidiary; and
     (2) the Company (including but not limited to any action by the Board or
any committee thereof) shall not, nor permit any of its Subsidiaries to, without
the prior written consent of each Institutional Shareholder, enter into or
amend, modify or supplement, any material agreement, transaction or arrangement
with any of the Company’s equity holders, executive officers, directors or
Affiliates thereof or any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such Person or individual
owns a beneficial interest of 5% or more, except as otherwise expressly
contemplated by this Agreement.
     Section 2.05 . Charter Amendments. Each Shareholder entitled to vote for
any amendment to the Charter or any adoption of or amendment to the certificate
of incorporation or bylaws of any Subsidiary, agrees that it will not vote nor
execute a proxy or written consent, as the case may be, in favor of any such
amendment or adoption unless each Institutional Shareholder has provided prior
written consent to such amendment or adoption.
     Section 2.06 . Conflicting Charter Provisions. Each Shareholder shall vote
its Ordinary Shares or execute proxies or written consents, as the case may be,
and shall take all other actions necessary to ensure, to the extent possible,
that the Charter (i) facilitates, and does not at any time conflict with, any
provision of this Agreement and (ii) permits each Shareholder to receive the
benefits to which each such Shareholder is entitled under this Agreement.
     Section 2.07 . Subsidiary Governance. The Company and each Shareholder
agree that (i) the board of directors or other persons performing similar
functions of each Subsidiary of the Company (other than any Foreign Subsidiary
and any Insignificant Subsidiary) shall be comprised of the individuals who are
serving as directors on the Board and (ii) the board of directors or other
persons performing similar functions of any Subsidiary of the Company shall be
subject to all the provisions of this Article 2. Each Shareholder agrees to vote
its Ordinary Shares

13



--------------------------------------------------------------------------------



 



and to cause the members of the Board nominated by the Institutional
Shareholders, subject to their fiduciary duties, to vote and take other
appropriate action to effectuate the agreements in this Section 2.07 in respect
of any Subsidiary of the Company.
ARTICLE 3
Restrictions on Transfer
     Section 3.01 . General. Each Shareholder understands and agrees that the
Company Securities acquired prior to the date of this Agreement were not
acquired in a transaction registered under the Securities Act and are restricted
securities under such Act and the rules and regulations promulgated thereunder.
Each Shareholder agrees that it will not Transfer any Company Securities (or
solicit any offers in respect of any Transfer of any Company Securities), except
in compliance with the Securities Act, any applicable foreign or state
securities or “blue sky” laws, and the terms and conditions of this Agreement.
     Section 3.02 . Legends. (a) In addition to any other legend that may be
required, each certificate for Company Securities that is issued to any
Shareholder shall bear a legend in substantially the following form:
     “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE SHAREHOLDERS’ AGREEMENT DATED AS OF
JANUARY 18, 2006, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM SMART
MODULAR TECHNOLOGIES (WWH), INC. OR ANY SUCCESSOR THERETO.”
     (b) If any Company Securities shall cease to be Registrable Securities
under clause (i) or clause (ii) of the definition thereof, the Company, upon the
written request of the holder thereof, shall issue to such holder a new
certificate evidencing such shares without the first sentence of the legend
required by Section 3.02(a) hereof endorsed thereon. If any Company Securities
cease to be subject to any and all restrictions on Transfer set forth in this
Agreement, the Company, upon the written request of the holder thereof, shall
issue to such holder a new certificate evidencing such Company Securities
without the second sentence of the legend required by Section 3.02(a) hereof
endorsed thereon.
     Section 3.03 . Permitted Transferees. (a) Notwithstanding anything in this
Agreement to the contrary, each Shareholder may at any time Transfer any or all
of its Company Securities to one or more of its Permitted Transferees without
the

14



--------------------------------------------------------------------------------



 



consent of the Board or any other Shareholder or group of Shareholders and
without compliance with Sections 3.04, 3.05, 4.01 and 4.02 so long as the
Transfer to such Permitted Transferee is not in violation of applicable federal
or state securities laws; provided that for any such Transfer prior to the
12-month anniversary of the First Public Offering, such Permitted Transferee
must also agree in writing to be bound by the terms of this Agreement in the
form of Exhibit A attached hereto.
     (b) Notwithstanding the foregoing, the restriction in the proviso to
Section 3.03(a) shall not apply to a Distribution in Kind by an Institutional
Shareholder (the “Distributing Institution”), and any transferees pursuant to
such Distribution in Kind shall not be bound by the provisions of this Agreement
so long as Institutional Shareholders holding more than 50% of the then
outstanding Ordinary Shares held by all Institutional Shareholders have
consented in writing prior to such Distribution in Kind, to the timing of the
Distribution in Kind and the number of each class of Company Securities subject
to the Distribution in Kind.
     Section 3.04 . Restrictions on Transfers by the Institutional Shareholders.
(a) Except as provided in Section 3.03, each Institutional Shareholder may
transfer its Company Securities only as follows:
     (i) (x) at any time prior to the 12-month anniversary of the First Public
Offering with the prior written consent of Institutional Shareholders holding
more than 50% of the then outstanding Ordinary Shares held by all Institutional
Shareholders and (y) at any time after the 12-month anniversary of the
consummation of the First Public Offering, in a Transfer made at the conclusion
of the Applicable Holdback Period (as defined in Section 5.03) following the
First Public Offering,
     (ii) in a Transfer made in compliance with Section 4.02, or
     (iii) in a Public Offering in connection with the exercise of its rights
under Article 5 hereof or in the First Public Offering.
     (b) No Institutional Shareholder shall Transfer Company Securities to an
Adverse Person (other than by Transfer pursuant to Section 4.02, in a Public
Offering or through a national securities exchange) at any time.
     Section 3.05 . Restrictions on Transfers by the Other Shareholders.
(a) Except as provided in Section 3.03, each Other Shareholder may transfer its
Company Securities only as follows:
     (i) as a Tagging Person in a Transfer made in compliance with Section 4.01,

15



--------------------------------------------------------------------------------



 



     (ii) in a Transfer made in compliance with Section 4.02,
     (iii) in any Transfer made in compliance with Section 4.01 as a Tag-Along
Seller (provided that, other than any Transfer to any Institutional Shareholder
that Institutional Shareholders holding more than 50% of the then outstanding
Ordinary Shares held by all Institutional Shareholders have consented to in
writing prior to such Transfer, no Other Shareholder shall be permitted to
Transfer shares of any class of Company Securities pursuant to this
Section 3.05(a)(iii) if such Transfer would cause such Other Shareholder’s
Sell-down Percentage to fall below the Sell-down Percentage of the TPG Entities,
the FP Entities or Shah Capital (whichever is the lowest) immediately prior to
such Transfer by such Other Shareholder), or in a Transfer made after
Section 4.01 is terminated in accordance with Section 4.01(i) thereof,
     (iv) in a Public Offering in connection with the exercise of its rights
under Article 5 hereof or in the First Public Offering, or
     (v) (x) at any time prior to the 12-month anniversary of the First Public
Offering with the prior written consent of Institutional Shareholders holding
more than 50% of the then outstanding Ordinary Shares held by all Institutional
Shareholders and (y) at any time after the 12-month anniversary of the
consummation of the First Public Offering, in a Transfer made at the conclusion
of the Applicable Holdback Period (as defined in Section 5.03) following the
First Public Offering and in compliance with Rule 144 under the Securities Act.
     (b) No Other Shareholder shall Transfer Company Securities to an Adverse
Person (other than by Transfer pursuant to Section 4.02, in a Public Offering or
through a national securities exchange) at any time.
     Section 3.06 . Restrictions on Transfer under a Credit Agreement, Indenture
or Other Agreement for Indebtedness. Notwithstanding the foregoing provisions of
this Article 3, if a Transfer otherwise permitted hereunder would trigger, under
the terms of any outstanding (as of the date hereof) credit agreement, indenture
or any other agreement for indebtedness of the Company, (i) a change of control
requiring repayment or (ii) other adverse consequence, then such Transfer shall
be prohibited.
ARTICLE 4
Tag-along Rights; Drag-along Rights
     Section 4.01 . Rights to Participate in Transfer. (a) Subject to
Sections 3.03, 3.04, 3.05, 3.06 and 4.01(h), if any Shareholder or group of
Shareholders (such

16



--------------------------------------------------------------------------------



 



Shareholder or group of Shareholders, the “Tag-Along Seller”) proposes to
Transfer any number of Ordinary Shares (a “Tag-Along Sale”), the Shareholders
other than the Tag-Along Seller (each, an “Eligible Shareholder”) may elect, at
their option, to exercise their rights under this Section 4.01 (each such
Shareholder, a “Tagging Person”).
     In the event of such a proposed Transfer, the Tag-Along Seller shall
provide each Eligible Shareholder written notice of the terms and conditions of
such proposed transfer (“Tag-Along Notice”) and offer each Tagging Person the
opportunity to participate in such sale. The Tag-Along Notice shall identify the
number of Ordinary Shares subject to the offer (“Tag-Along Offer”), the cash
price at which the Transfer is proposed to be made, and all other material terms
and conditions of the Tag-Along Offer, including the form of the proposed
agreement, if any.
     From the date of the receipt of the Tag-Along Notice, each Tagging Person
shall have the right (a “Tag-Along Right”), exercisable by written notice
(“Tag-Along Response Notice”) given to the Tag-Along Seller within seven
Business Days after its receipt of the Tag-Along Notice (the "Tag-Along Notice
Period”), to request that the Tag-Along Seller include in the proposed Transfer
the number of Ordinary Shares held by such Tagging Person as is specified in
such notice, provided that, if the aggregate number of Ordinary Shares proposed
to be sold by the Tag-Along Seller and all Tagging Persons in such transaction
exceeds the number of Ordinary Shares that can be sold on the terms and
conditions set forth in the Tag-Along Notice, then (i) each Tagging Person shall
be entitled to include in the Tag-Along Sale only its Tag-Along Portion of
Ordinary Shares and (ii) the Tag-Along Seller shall be entitled to include the
number of Ordinary Shares proposed to be Transferred by the Tag-Along Seller as
set forth in the Tag-Along Notice (reduced, to the extent necessary, so that
each Tagging Person shall be able to include its Tag-Along Portion) and such
additional Ordinary Shares as permitted by Section 4.01(d). Each Tagging Person
that exercises its Tag-Along Rights hereunder shall deliver to the Tag-Along
Seller, together with its Tag-Along Response Notice, the certificate or
certificates representing the Ordinary Shares of such Tagging Person to be
included in the Transfer, together with a limited power-of-attorney authorizing
the Tag-Along Seller to Transfer such Ordinary Shares on the terms set forth in
the Tag-Along Notice. Delivery of such certificate or certificates representing
the Ordinary Shares to be Transferred and the limited power-of-attorney
authorizing the Tag-Along Seller to Transfer such Ordinary Shares shall
constitute an irrevocable acceptance of the Tag-Along Offer by such Tagging
Persons. Each Tag-Along Response Notice shall include wire transfer instructions
for payment of the purchase price for the Ordinary Shares to be sold in such
Tag-Along Sale. The Tagging Persons shall (a) be required (i) to bear their
proportionate share of any escrows, holdbacks or adjustments in purchase price
and any transaction expenses and (ii) to make such representations, warranties
and covenants and enter into

17



--------------------------------------------------------------------------------



 



such agreements as are customary for transactions of the nature of the Tag-Along
Offer, in each case under the terms of any definitive agreement(s) relating to
such Tag-Along Offer and (b) benefit from all of the same provisions of the
definitive agreements as the Tag-Along Seller, it being understood that any
liability of any Tagging Person for indemnification or similar post-closing
obligations shall not exceed the consideration such Tagging Person receives in
the Tag-Along Sale and shall not exceed a proportional share of any such
liability based on such Tagging Person’s share of the aggregate consideration in
the Tag-Along Sale.
     If, at the end of a 90-day period after such delivery (which 90-day period
shall be extended if any of the transactions contemplated by the Tag-Along Offer
are subject to regulatory approval until the expiration of five Business Days
after all such approvals have been received, but in no event later than 180 days
following receipt of the Tag-Along Response Notice by the Tag-Along Seller), the
Tag-Along Seller has not completed the Transfer of all such Ordinary Shares on
substantially the same terms and conditions set forth in the Tag-Along Notice,
the Tag-Along Seller shall (i) return to each Tagging Person the limited
power-of-attorney (and all copies thereof) together with all certificates
representing the Ordinary Shares that such Tagging Person delivered for Transfer
pursuant to this Section 4.01(a) and (ii) not conduct any Transfer of Ordinary
Shares without again complying with this Section.
     (b) Concurrently with the consummation of the Tag-Along Sale, the Tag-Along
Seller shall notify the Tagging Persons thereof, shall remit to the Tagging
Persons the total consideration (by bank or certified check) for the Ordinary
Shares of the Tagging Persons transferred pursuant thereto, and shall, promptly
after the consummation of such Tag-Along Sale, furnish such other evidence of
the completion and time of completion of such transfer and the terms thereof as
may be reasonably requested by the Tagging Persons.
     (c) If at the termination of the Tag-Along Notice Period any Eligible
Shareholder shall not have elected to participate in the Tag-Along Sale, such
Eligible Shareholder will be deemed to have waived its rights under
Section 4.01(a) with respect to the Transfer of its securities pursuant to such
Tag-Along Sale.
     (d) If (i) any Eligible Shareholder declines to exercise its Tag-Along
Rights or (ii) any Tagging Person elects to exercise its Tag-Along Rights with
respect to less than such Tagging Person’s Tag-Along Portion, the Tag-Along
Seller shall be entitled to Transfer, pursuant to the Tag-Along Offer, a number
of Ordinary Shares held by it equal to the Unused Tag Amount (reduced to the
extent necessary so that each Tagging Person who has elected to exercise its
Tag-Along Rights for the full amount of its Tag-Along Portion shall be able to
include its Tag-Along Portion with respect to the Unused Tag Amount) and each
Tagging Person who has elected to exercise its Tag-Along Rights for the full
amount of its

18



--------------------------------------------------------------------------------



 



Tag-Along Portion shall be entitled to Transfer in the Tag-Along Sale its
Tag-Along Portion of the Unused Tag Amount. “Unused Tag Amount” means the number
of Ordinary Shares constituting the sum of (i) the Tag-Along Portion of any
Eligible Shareholder that declined to exercise its Tag-Along Rights and (ii) the
portion of the Tag-Along Portion with respect to which Tag-Along Rights were not
exercised by any Tagging Person that exercised its Tag-Along Rights with respect
to less than such Tag-Along Person’s Tag-Along Portion.
     (e) The Tag-Along Seller may Transfer, on behalf of itself and any Tagging
Person who exercises the Tag-Along Rights pursuant to this Section 4.01(a), the
Ordinary Shares subject to the Tag-Along Offer and elected to be Transferred on
the terms and conditions set forth in the Tag-Along Notice within 90 days (or
such longer period as extended under Section 4.01(a)) of the date on which all
Tag-Along Rights shall have been waived, exercised or expire; provided that, if
such Tag-Along Sale is subject to regulatory approval, such 90 day period shall
be extended until the expiration of five Business Days after all such approvals
have been received, but in no event later than 180 days following the effective
date of the Tag-Along Sale Notice.
     (f) Notwithstanding the requirements of this Section 4.01, a Tag-Along
Seller may Transfer Ordinary Shares at any time without complying with the
requirements of paragraphs (a) and (b) of Section 4.01 so long as such Transfer
is solely for cash and the Tag-Along Seller deposits into escrow with an
independent third party at the time of Transfer that amount of the consideration
received in the sale equal to the Escrow Amount. The “Escrow Amount” shall equal
that amount of consideration that all the Eligible Shareholders would have been
entitled to receive if each of the Eligible Shareholders had the opportunity to
participate in the Transfer as a Tagging Person to the extent of its Tag-Along
Portion, determined as if each such Eligible Shareholder (i) delivered a
Tag-Along Response Notice to the Tag-Along Seller in the time period set forth
in Section 4.01(a) and (ii) proposed to include all of its Ordinary Shares which
it would have been entitled to include in the Transfer.
     No later than the date of the Transfer, the Tag-Along Seller shall notify
the Company in writing of the proposed Transfer. Such notice (the “Escrow
Notice”) shall set forth the information required in the Tag-Along Notice, and
in addition, such notice shall state the name of the escrow agent and the
account number of the escrow account. The Company shall promptly, and in any
event within 10 days, deliver or cause to be delivered the Escrow Notice to each
Eligible Shareholder.
     An Eligible Shareholder may exercise the tag-along right described in this
clause (f) by delivery to the Tag-Along Seller, within seven Business Days of
the date after the Company delivered or caused to be delivered the Escrow
Notice, of (i) a written notice specifying the number of Ordinary Shares it
proposes to sell

19



--------------------------------------------------------------------------------



 



(which such number shall not exceed such Eligible Shareholder’s Tag-Along
Portion), and (ii) the certificates representing such securities, with transfer
powers duly endorsed in blank.
     Promptly after the expiration of the seventh Business Day after the Company
has delivered or caused to be delivered the Escrow Notice, (i) the Tag-Along
Seller shall purchase that number of Ordinary Shares as the Tag-Along Seller
would have been required to include in the sale had the Tag-Along Seller
complied with the provisions of Section 4.01(a), (ii) the Company shall cause to
be released from the escrow to the Eligible Shareholder from whom the Tag-Along
Seller purchases Ordinary Shares pursuant to clause (i) of this paragraph the
applicable amount of consideration due to such Eligible Shareholder together
with any interest thereon, and (iii) all remaining funds and other consideration
held in escrow shall be released to the Tag-Along Seller.
     (g) Notwithstanding anything contained in this Section 4.01, there shall be
no liability on the part of the Tag-Along Seller to the Tagging Persons (other
than the obligation to return any certificates evidencing Ordinary Shares
received by the Tag-Along Seller) if the Transfer of Ordinary Shares pursuant to
this Section 4.01 is not consummated for whatever reason. Whether to effect a
Transfer of Ordinary Shares pursuant to this Section 4.01 by the Tag-Along
Seller is in the sole and absolute discretion of the Tag-Along Seller.
     (h) The provisions of this Section 4.01 shall not apply to any proposed
Transfer of Ordinary Shares by the Tag-Along Seller (A) in a Public Offering or
pursuant to Rule 144 or (B) pursuant to Section 3.03 or 4.02.
     (i) This Section 4.01 shall terminate upon the earlier to occur of (i) the
third anniversary of the date of this Agreement and (ii) the date on which the
Aggregate Ownership of Ordinary Shares by the Institutional Shareholders
collectively falls below 30% of the aggregate Initial Ownership of Ordinary
Shares by such Institutional Shareholders.
     Section 4.02 . Right to Compel Participation in Certain Transfers. (a) If
the Institutional Shareholders collectively propose (i) to Transfer not less
than 50% of their Initial Ownership of Ordinary Shares to a Third Party in a
bona fide sale or (ii) a Transfer in which the Ordinary Shares to be Transferred
by the Institutional Shareholders collectively, plus the Ordinary Shares to be
Transferred by the Other Shareholders pursuant to this Section 4.02(a),
constitute more than 50% of the outstanding Ordinary Shares (a “Compelled
Sale”), the Institutional Shareholders collectively may at their option require
all Other Shareholders to Transfer the Drag-Along Portion of Ordinary Shares
(“Drag-Along Rights”) then held by every Other Shareholder and, at the closing
of the Compelled Sale, to exercise such number of options or warrants for
Ordinary Shares held by every Other Shareholder as is required in order that a
sufficient number of Ordinary Shares are

20



--------------------------------------------------------------------------------



 



available to Transfer the relevant Drag-Along Portion of each such Other
Shareholder, for the same consideration per Ordinary Share and otherwise on the
same terms and conditions as the Institutional Shareholders, provided that any
Other Shareholder who holds options or warrants the exercise price per share of
which is greater than the per share price at which the Ordinary Shares are to be
Transferred to the Third Party may, if required by the Institutional
Shareholders to exercise such options, in place of such exercise, submit to
irrevocable cancellation thereof without any liability for payment of any
exercise price with respect thereto. If the Compelled Sale is not consummated
with respect to any Ordinary Shares acquired upon exercise of such options or
warrants, or the Compelled Sale is not consummated, such options or warrants
shall be deemed not to have been exercised or canceled, as applicable. The
Institutional Shareholders shall provide written notice of such Compelled Sale
to the Other Shareholders (a "Compelled Sale Notice”) not later than the 15th
day prior to the proposed Compelled Sale. The Compelled Sale Notice shall
identify the transferee, the number of Ordinary Shares subject to the Compelled
Sale, the consideration for which a Transfer is proposed to be made (the
“Compelled Sale Price”) and all other material terms and conditions of the
Compelled Sale. The number of Ordinary Shares to be sold by each Other
Shareholder will be the Drag-Along Portion of the Ordinary Shares that such
Other Shareholder owns. Each Other Shareholder shall be required to participate
in the Compelled Sale on the terms and conditions set forth in the Compelled
Sale Notice and to tender its Ordinary Shares as set forth below. The price
payable in such Transfer shall be the Compelled Sale Price. Not later than the
10th day following the date of the Compelled Sale Notice (the “Compelled Sale
Notice Period”), each of the Other Shareholders shall deliver to a
representative of the Institutional Shareholders designated in the Compelled
Sale Notice certificates, and in the case of warrants, the applicable
instrument, representing all Company Securities comprising the Drag-Along
Portion held by such Other Shareholder, duly endorsed, together with all other
documents required to be executed in connection with such Compelled Sale or, if
such delivery is not permitted by applicable law, an unconditional agreement to
deliver such Company Securities pursuant to this Section 4.01(a) at the closing
for such Compelled Sale against delivery to such Other Shareholder of the
consideration therefor. If an Other Shareholder should fail to deliver such
certificates or other applicable instruments to the Institutional Shareholders,
the Company (subject to reversal under Section 4.02(b)) shall cause the books
and records of the Company to show that such Company Securities are bound by the
provisions of this Section 4.02(a) and that such Company Securities shall be
Transferred to the Third Party immediately upon surrender for Transfer by the
holder thereof. The Other Shareholders shall (a) be required (i) to bear their
proportionate share of any escrows, holdbacks or adjustments in purchase price
and any transaction expenses and (ii) to make such representations, warranties
and covenants and enter into such agreements as are customary for transactions
of the nature of the Compelled Sale, in each case under the terms of any
definitive agreements relating to such

21



--------------------------------------------------------------------------------



 



Compelled Sale and (b) benefit from all of the same provisions of the definitive
agreements as the Institutional Shareholders, it being understood that any
liability of any Other Shareholder for indemnification or similar post-closing
obligations shall not exceed the consideration such Other Shareholder receives
in the Compelled Sale and shall be a proportional share of any such liability
based on such Other Shareholder’s share of the aggregate consideration in the
Compelled Sale.
     (b) The Institutional Shareholders shall have a period of 90 days from the
date of receipt of the Compelled Sale Notice to consummate the Compelled Sale on
the terms and conditions set forth in such Compelled Sale Notice, provided that,
if such Compelled Sale is subject to regulatory approval, such 90-day period
shall be extended until the expiration of five Business Days after all such
approvals have been received, but in no event later than 180 days following the
effective date of the Compelled Sale Notice. If the Compelled Sale shall not
have been consummated during such period, the Institutional Shareholders shall
return to each of the Other Shareholders all certificates or other applicable
instruments representing Company Securities that such Other Shareholders
delivered for Transfer pursuant hereto, together with any documents in the
possession of the Institutional Shareholders executed by the Other Shareholders
in connection with such proposed Transfer, and all the restrictions on Transfer
contained in this Agreement or otherwise applicable at such time with respect to
such Company Securities owned by the Other Shareholders shall again be in
effect.
     (c) Concurrently with the consummation of the Transfer of Company
Securities pursuant to this Section 4.02, the Institutional Shareholders shall
give notice thereof to the Other Shareholders, shall remit to each of the Other
Shareholders who have surrendered their certificates or other applicable
instruments the total consideration (the cash portion of which is to be paid by
bank or certified check) for the Company Securities Transferred pursuant hereto
and shall furnish such other evidence of the completion and time of completion
of such Transfer and the terms thereof as may be reasonably requested by such
Other Shareholders.
     (d) Notwithstanding anything contained in this Section 4.02, there shall be
no liability on the part of the Institutional Shareholders to the Other
Shareholders (other than the obligation to return any certificates or other
applicable instruments representing Company Securities received by any
Institutional Shareholders) if the Transfer of Company Securities pursuant to
this Section 4.02 is not consummated for whatever reason, regardless of whether
the Institutional Shareholders have delivered a Compelled Sale Notice. Whether
to effect a Transfer of Company Securities pursuant to this Section 4.02 by the
Institutional Shareholders is in the sole and absolute discretion of the
Institutional Shareholders.

22



--------------------------------------------------------------------------------



 



     (e) This Section 4.02 shall terminate upon the earlier to occur of (i) the
third anniversary of the date of this Agreement and (ii) the date on which the
Aggregate Ownership of Ordinary Shares by the Institutional Shareholders
collectively falls below 30% of the aggregate Initial Ownership of Ordinary
Shares by such Institutional Shareholders.
ARTICLE 5
Registration Rights
     Section 5.01 . Demand Registration. (a) If, (i) at any time after the
earlier of 180 days after the consummation of the First Public Offering and the
Applicable Holdback Period, the Company shall receive a written request from the
Institutional Shareholders, acting collectively, or, (ii) at any time after the
12-month anniversary of the consummation of the First Public Offering, the
Company shall receive a written request from any of the Institutional
Shareholders, that the Company effect the registration under the Securities Act
of all or a portion of such Requesting Shareholder’s Registrable Securities, and
specifying the intended method of disposition thereof (a “Demand Registration”),
then the Company shall promptly give written notice of such requested
registration at least 15 days prior to the anticipated filing date of the
registration statement relating to such Demand Registration to each
Non-Requesting Shareholder. Upon the Company’s giving notice of a requested
registration, the Company will use its reasonable best efforts to effect, as
expeditiously as possible, the registration under the Securities Act of:
     (x) the Registrable Securities that the Company has been so requested to
register by the Requesting Shareholders, then held by the Requesting
Shareholders, and
     (y) subject to the restrictions set forth in Sections 5.01(e) and 5.02, all
other Registrable Securities of the same class as that requested to be
registered by the Requesting Shareholders which any Non-Requesting Shareholder
entitled to request the Company to effect an Incidental Registration pursuant to
Section 5.02 (all such Shareholders, together with the Requesting Shareholders,
the “Holders”) have requested the Company to register by written request
received by the Company within 15 days after the receipt by such Holders of such
written notice given by the Company,
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered, provided that the Company shall not be obligated to effect a Demand
Registration unless either (x) the aggregate proceeds expected to be received
from the sale of the Ordinary Shares requested to be included

23



--------------------------------------------------------------------------------



 



in such Demand Registration equal or exceed $25,000,000 or, in the case of a
Shortform Registration, $5,000,000 or (y) the remaining portion of Registrable
Securities held by at least one Requesting Shareholder would be registered
pursuant to such Demand Registration. In no event will the Company be required
to effect more than one Demand Registration hereunder within any six-month
period.
     "Requesting Shareholder” means, with respect to a Demand Registration, the
Institutional Shareholder or Institutional Shareholders exercising such Demand
Registration and any Institutional Shareholder that joins a Demand Registration
made pursuant to Section 5.01(a)(ii). “Non-Requesting Shareholder” means each
Shareholder with respect to a Demand Registration that is not a Requesting
Shareholder.
     (b) Promptly after the expiration of the 15-day period referred to in
Section 5.01(a)(y) hereof, the Company will notify all the Holders to be
included in the Demand Registration of the other Holders and the number of
shares of Registrable Securities requested to be included therein. At any time
prior to the effective date of the registration statement relating to such
registration, the Requesting Shareholders may revoke such request, without
liability to any of the other Holders, by providing a written notice to the
Company revoking such request.
     (c) The Company will be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether it is effected.
(d) A Demand Registration shall not be deemed to have occurred
     (i) unless the registration statement relating thereto (A) has become
effective under the Securities Act and (B) has remained effective for a period
of at least 180 days (or such shorter period in which all Registrable Securities
of the Holders included in such registration have actually been sold
thereunder), provided that such registration statement shall not be considered a
Demand Registration if, after any registration statement requested pursuant to
this Section 5.01 becomes effective, (x) such registration statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court and (y) less than 75% of the
Registrable Securities included in such registration statement have been sold
thereunder, or
     (ii) if the Maximum Offering Size (as defined below) is reduced in
accordance with Section 5.01(e) such that less than 66? % of the Registrable
Securities of the Requesting Shareholders sought to be included in such
registration are included.

24



--------------------------------------------------------------------------------



 



     (e) If a Demand Registration involves an underwritten Public Offering and
the managing underwriter shall advise the Company and the Requesting
Shareholders that, in its view, the number of shares of Registrable Securities
requested to be included in such registration (including any securities that the
Company proposes to be included that are not Registrable Securities) exceeds the
largest number of shares that can be sold without having an adverse effect on
such offering, including the price at which such shares can be sold (the
“Maximum Offering Size”), the Company will include in such registration, in the
priority listed below, up to the Maximum Offering Size:
     (A) first, all Registrable Securities requested to be registered by the
Requesting Shareholders and their Permitted Transferees and, in the case of a
Demand Registration exercised by more than one Institutional Shareholder, all
Registrable Securities requested to be registered by each of the Institutional
Shareholders and their Permitted Transferees (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such entities
on the basis of the relative number of shares of Registrable Securities so
requested to be registered),
     (B) second, all Registrable Securities requested to be included in such
registration by any Non-Requesting Shareholder and its Permitted Transferees
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among the Non-Requesting Shareholders and their Permitted
Transferees on the basis of the relative number of Registrable Securities so
requested to be included in such registration) excluding, for purposes of this
paragraph (B), the Registrable Securities of a Non-Requesting Institutional
Shareholder in the case of a Demand Registration in which such Non-Requesting
Institutional Shareholder is included in paragraph (A) above, and
     (C) third, any securities proposed to be registered for the account of any
other Persons (including the Company), with such priorities among them as the
Company shall determine.
     (f) Upon written notice to each Requesting Shareholder, the Company may
postpone effecting a registration pursuant to this Section 5.01 on one occasion
during any period of 12 consecutive months for a reasonable time specified in
the notice but not exceeding 90 days (which period may not be extended or
renewed), if (1) an investment banking firm of recognized national standing
shall advise the Company and the Requesting Shareholders in writing that
effecting the registration would materially and adversely affect an offering of
securities of such Company the preparation of which had then been commenced

25



--------------------------------------------------------------------------------



 



or (2) the Company is in possession of material non-public information the
disclosure of which during the period specified in such notice the Company
believes would not be in the best interests of the Company.
     Section 5.02 . Incidental Registration. (a) If, at any time after the First
Public Offering, the Company proposes to register any Company Securities under
the Securities Act (other than a registration on Form S-8 or S-4, or any
successor or similar forms, relating to Ordinary Shares issuable upon exercise
of employee stock options or in connection with any employee benefit or similar
plan of the Company or in connection with a direct or indirect acquisition by
the Company of another Person), whether or not for sale for its own account, it
will each such time, subject to the provisions of Section 5.02(b), give prompt
written notice prior to the anticipated filing date of the registration
statement relating to such registration to each Shareholder, which notice shall
set forth such Shareholder’s rights under this Section 5.02 and shall offer such
Shareholder the opportunity to include in such registration statement the number
of Registrable Securities of the same class or series as those proposed to be
registered as each such Shareholder may request (an “Incidental Registration”),
subject to the provisions of Section 5.02(b). Upon the written request of any
such Shareholder made within 15 days after the receipt of notice from the
Company (which request shall specify the number of Registrable Securities
intended to be disposed of by such Shareholder), the Company will use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities that the Company has been so requested to register by
all such Shareholders, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered, provided that (i) if such
registration involves an underwritten Public Offering, all such Shareholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected as provided in
Section 5.04(f) on the same terms and conditions as apply to the Company or the
Requesting Shareholder, as applicable, and (ii) if, at any time after giving
written notice of its intention to register any securities pursuant to this
Section 5.02(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give written notice to
all such Shareholders and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. No
registration effected under this Section 5.02 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by
Section 5.01. The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 5.02.
     (b) If a registration pursuant to this Section 5.02 involves an
underwritten Public Offering (other than any Demand Registration, in which case
the provisions with respect to priority of inclusion in such offering set forth
in Section 5.01(e) shall apply) and the managing underwriter advises the Company

26



--------------------------------------------------------------------------------



 



that, in its view, the number of Shares that the Company and such Shareholders
intend to include in such registration exceeds the Maximum Offering Size, the
Company will include in such registration, in the following priority, up to the
Maximum Offering Size:
     (i) first, so much of the securities proposed to be registered for the
account of the Company as would not cause the offering to exceed the Maximum
Offering Size,
     (ii) second, all Registrable Securities requested to be included in such
registration by the Institutional Shareholders and each of their Permitted
Transferees, (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such entities or persons on the basis of the
relative number of shares of Registrable Securities so requested to be included
in such registration),
     (iii) third, any securities proposed to be registered for the account of
any other Persons with such priorities among them as the Company shall
determine.
     Section 5.03 . Holdback Agreements. If any registration of Registrable
Securities shall become effective in connection with a Public Offering, each
Institutional Shareholder and each Other Shareholder and the Company agree not
to effect any public sale or distribution, including any sale pursuant to
Rule 144 or Rule 144A under the Securities Act, of any Registrable Securities,
and not to effect any such public sale or distribution of any other security of
the Company or of any stock convertible into or exchangeable or exercisable for
any Ordinary Shares (in each case, other than as part of such Public Offering)
during the 14 days prior to the effective date of the applicable registration
statement (except as part of such registration) or during the period after such
effective date equal to the lesser of (i) such period of time as the Company and
the lead managing underwriter shall agree and (ii) 90 days (such lesser period,
the “Applicable Holdback Period”).
     Section 5.04 . Registration Procedures. Whenever Shareholders request that
any Registrable Securities be registered pursuant to Section 5.01 or 5.02
hereof, subject to the provisions of such Sections, the Company will use its
reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as quickly as practicable, and in connection with any such request:
     (a) The Company will as expeditiously as possible (but in any event within
(i) 45 days of receipt of a request for a Demand Registration or (ii) 21 days,
in the case of a Shortform Registration) prepare and file with the SEC a
registration statement on any form reasonably acceptable to the Requesting

27



--------------------------------------------------------------------------------



 



Shareholders for which the Company then qualifies or that counsel for the
Company shall deem appropriate and which form shall be available for the sale of
the Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its reasonable best efforts to
cause such filed registration statement to become and remain effective for a
period of not less than 180 days, or in the case of a shelf registration
statement, one year (or such shorter period in which all of the Registrable
Securities of the Holders included in such registration statement shall have
actually been sold thereunder).
     (b) Prior to filing a registration statement or prospectus or any amendment
or supplement thereto, the Company will, if requested, furnish to each
participating Shareholder and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company will furnish to
such Shareholder and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Shareholder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Shareholder. Each Institutional Shareholder shall have the right to request that
the Company modify any information contained in such registration statement,
amendment and supplement thereto pertaining to such Institutional Shareholder
and the Company shall use all reasonable efforts to comply with such request,
provided, however, that the Company shall not have any obligation so to modify
any information if so doing would cause the prospectus to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
     (c) After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission under state blue sky laws and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.

28



--------------------------------------------------------------------------------



 



     (d) The Company will use its reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or blue sky laws of such jurisdictions in the United
States as any Shareholder holding such Registrable Securities reasonably (in
light of such Shareholder’s intended plan of distribution) requests and
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Shareholder to
consummate the disposition of the Registrable Securities owned by such
Shareholder, provided that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph (d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.
     (e) The Company will immediately notify each Shareholder holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Shareholder and file with the
SEC any such supplement or amendment.
     (f) (i) The selling Institutional Shareholders acting collectively will
have the right, in their sole discretion, to select an underwriter or
underwriters in connection with any Public Offering resulting from the exercise
of a Demand Registration, which underwriter or underwriters may include any
Affiliate of any Institutional Shareholder, and (ii) the Company will select an
underwriter or underwriters in connection with any other Public Offering. In
connection with any Public Offering, the Company will enter into customary
agreements (including an underwriting agreement in customary form) and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with the NASD.
     (g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company will make available for
inspection by any Shareholder and any underwriter participating in any
disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 5.04 and any attorney, accountant or other professional

29



--------------------------------------------------------------------------------



 



retained by any such Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Shareholder agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in the Company Securities unless and until such is made
generally available to the public. Each Shareholder further agrees that, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, it will give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.
     (h) The Company will furnish to each such underwriter, if any, a signed
counterpart, addressed to such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the managing underwriter therefor reasonably requests.
     (i) The Company will otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of 12 months, beginning within three
months after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.
     (j) The Company may require each such Shareholder promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required in connection with such
registration.
     (k) Each such Shareholder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 5.04(e)
hereof, such Shareholder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such

30



--------------------------------------------------------------------------------



 



Registrable Securities until such Shareholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5.04(e) hereof, and,
if so directed by the Company, such Shareholder will deliver to the Company all
copies, other than any permanent file copies then in such Shareholder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. In the event that the Company shall give
such notice, the Company shall extend the period during which such registration
statement shall be maintained effective (including the period referred to in
Section 5.04(a) hereof) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 5.04(e) hereof to
the date when the Company shall make available to such Shareholder a prospectus
supplemented or amended to conform with the requirements of Section 5.04(e)
hereof.
     (l) The Company will use its reasonable best efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.
     (m) The Company shall have appropriate officers of the Company (i) prepare
and make presentations at any “road shows” and before analysts and rating
agencies, as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their reasonable best efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.
     (n) The Company will provide and cause to be maintained a transfer agent
and registrar for all Registrable Securities covered by such registration
statement from and after a date not later than the effective date of such
registration statement.
     Section 5.05 . Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Shareholder holding Registrable Securities
covered by a registration statement, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Shareholder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission so made

31



--------------------------------------------------------------------------------



 



based upon information furnished in writing to the Company by such Shareholder
or on such Shareholder’s behalf expressly for use therein. The Company also
agrees to indemnify any underwriters of the Registrable Securities, their
officers and directors and each person who controls such underwriters on
substantially the same basis as that of the indemnification of the Shareholders
provided in this Section 5.05.
     Section 5.06 . Indemnification by Participating Shareholders. Each
Shareholder holding Registrable Securities included in any registration
statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Shareholder, but only (i) with respect to
information furnished in writing by such Shareholder or on such Shareholder’s
behalf expressly for use in any registration statement or prospectus relating to
the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus or (ii) to the extent that any loss, claim, damage,
liability or expense described in Section 5.05 results from the fact that a
current copy of the prospectus (or such amended or supplemented prospectus, as
the case may be) was not sent or given to the Person asserting any such loss,
claim, damage, liability or expense at or prior to the written confirmation of
the sale of the Registrable Securities concerned to such Person if it is
determined that it was the responsibility of such Shareholder to provide such
Person with a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) and such current copy of the prospectus (or such
amended or supplemented prospectus, as the case may be) would have cured the
defect giving rise to such loss, claim, damage, liability or expense. Each such
Shareholder also agrees to indemnify and hold harmless underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters on substantially the same basis as that of the
indemnification of the Company provided in this Section 5.06. As a condition to
including Registrable Securities in any registration statement filed in
accordance with Article 5 hereof, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities. No Shareholder shall be liable
under this Section 5.06 for any loss, claim, damage, liability or expense in
excess of the net proceeds realized by such Shareholder in the sale of
Registrable Securities of such Shareholder to which such loss, claim, damage,
liability or expense relates.
     Section 5.07 . Conduct of Indemnification Proceedings. In case any
proceeding (including any governmental investigation) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
this Article 5, such Person (an “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”)

32



--------------------------------------------------------------------------------



 



in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all fees and expenses, provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.
     Section 5.08 . Contribution. If the indemnification provided for in this
Article 5 is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (i) as between the Company and the Shareholders
holding Registrable Securities covered by a registration statement on the one
hand and the underwriters on the other, in such proportion as is appropriate to
reflect the relative benefits received by the Company and such Shareholders on
the one hand and the underwriters on the other, from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company and such Shareholders on the
one hand and of such underwriters on the

33



--------------------------------------------------------------------------------



 



other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations and (ii) as between the Company on the one hand and each such
Shareholder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each such Shareholder in connection with
such statements or omissions, as well as any other relevant equitable
considerations. The relative benefits received by the Company and such
Shareholders on the one hand and such underwriters on the other shall be deemed
to be in the same proportion as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Company and such Shareholders bear to the total underwriting discounts
and commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Company and
such Shareholders on the one hand and of such underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and such
Shareholders or by such underwriters. The relative fault of the Company on the
one hand and of each such Shareholder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     The Company and the Shareholders agree that it would not be just and
equitable if contribution pursuant to this Section 5.08 were determined by pro
rata allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5.08, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any damages that
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Shareholder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities of such Shareholder were offered
to the public exceeds the amount of any damages that such Shareholder has
otherwise been required to pay by reason of such untrue or

34



--------------------------------------------------------------------------------



 



alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Each Shareholder’s obligation to
contribute pursuant to this Section 5.08 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.
     Section 5.09 . Participation in Public Offering. No Person may participate
in any Public Offering hereunder unless such Person (a) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.
     Section 5.10 . Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and each Shareholder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
     Section 5.11 . Cooperation by the Company. If any Shareholder shall
transfer any Registrable Securities pursuant to Rule 144 or Rule 144A under the
Securities Act, the Company shall cooperate, to the extent commercially
reasonable, with such Shareholder and shall provide to such Shareholder such
information as such Shareholder shall reasonably request.
     Section 5.12 . No Transfer of Registration Rights. None of the rights of
Shareholders under this Article 5 shall be assignable by any Shareholder to any
Person acquiring Securities in any Public Offering or pursuant to Rule 144 or
Rule 144A of the Securities Act.
ARTICLE 6
Certain Covenants and Agreements
     Section 6.01 . Confidentiality. (a) Each Shareholder agrees that
Confidential Information (as defined below) furnished and to be furnished to it
was and will be made available in connection with such Shareholder’s Investment
in the Company. Each Shareholder agrees that it will use, and that it will cause
any Person to whom Confidential Information is disclosed pursuant to clause
(i) below to use, the Confidential Information only in connection with its
Investment in the Company and not for any other purpose (including, without
limitation, to

35



--------------------------------------------------------------------------------



 



disadvantage competitively the Company or any other Shareholder). Each
Shareholder further acknowledges and agrees that it will not disclose any
Confidential Information to any Person, provided that Confidential Information
may be disclosed (i) to such Shareholder’s Representatives (as defined below) in
the normal course of the performance of their duties or to any financial
institution providing credit to such Shareholder, (ii) to the extent required by
applicable law, rule or regulation (including complying with any oral or written
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process to which a Shareholder is subject,
provided that such Shareholder gives the Company prompt notice of such
request(s), to the extent practicable, so that the Company may seek an
appropriate protective order or similar relief (and the Shareholder shall
cooperate with such efforts by the Company, and shall in any event make only the
minimum disclosure required by such law, rule or regulation)), (iii) to any
Person to whom such Shareholder is contemplating a Transfer of its Company
Securities (provided that such Transfer would not be in violation of the
provisions of this Agreement and as long as such potential transferee is advised
of the confidential nature of such information and agrees to be bound by a
confidentiality agreement in form and substance satisfactory to the Company and
consistent with the provisions hereof), (iv) to any regulatory authority or
rating agency to which the Shareholder or any of its affiliates is subject or
with which it has regular dealings, as long as such authority or agency is
advised of the confidential nature of such information or (v) if the prior
written consent of the Board shall have been obtained. Nothing contained herein
shall prevent the use (subject, to the extent possible, to a protective order)
of Confidential Information in connection with the assertion or defense of any
claim by or against the Company or any Shareholder.
     (b) "Confidential Information” means any information concerning the Company
and Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the Company and Persons that are or become
its Subsidiaries in the possession of or furnished to any Shareholder
(including, without limitation by virtue of its present or former right to
designate a director of the Company), provided that the term Confidential
Information does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by a Shareholder
or its partners, directors, officers, employees, agents, counsel, investment
advisers or representatives (all such persons being collectively referred to as
"Representatives”) in violation of this Agreement, (ii) is or was available to
such Shareholder on a non-confidential basis prior to its disclosure to such
Shareholder or its Representatives by the Company or (iii) was or becomes
available to such Shareholder on a non-confidential basis from a source other
than the Company, provided that such source is or was (at the time of receipt of
the relevant information) not, to the best of such Shareholder’s knowledge,
bound by a confidentiality agreement with (or other confidentiality obligation
to) the Company or another Person.

36



--------------------------------------------------------------------------------



 



     Section 6.02 . Information. The Company agrees to furnish to any
Institutional Shareholder that is a Five Percent Shareholder:
     (a) After the end of the first three fiscal quarters, as soon as
practicable and in any event on or before the applicable filing date for filing
quarterly reports on Form 10-Q (or any successor form) with the SEC,
consolidated balance sheets of the Company and its Subsidiaries as at the end of
such period and the related consolidated statements of income, stockholders’
equity and cash flow of the Company and its Subsidiaries for such fiscal
quarter, setting forth in each case in comparative form the consolidated figures
for the corresponding periods of the previous fiscal year, all in reasonable
detail and certified by the Company’s Chief Financial Officer that they fairly
present the financial condition of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and changes in their
financial position for the periods indicated, subject to normal year-end
adjustments;
     (b) After the end of each fiscal year as soon as practicable and in any
event on or before the applicable filing date for filing annual reports on Form
10-K (or any successor form), consolidated balance sheets of the Company and its
Subsidiaries as at the end of such year and the related consolidated statements
of income, stockholders’ equity and cash flow of the Company and its
Subsidiaries for such fiscal year, setting forth in each case, in comparative
form, the consolidated figures for the previous year, all in reasonable detail
and accompanied by a report thereon of independent certified public accountants
of recognized national standing selected by the Company, which report shall be
unqualified as to going concern and scope of audit and shall state that such
consolidated financial statements present fairly the financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and changes in their financial position for the periods indicated in
conformity with generally accepted accounting principles applied on a basis
consistent with prior years (except as otherwise stated therein) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;
     (c) As soon as practicable and in any event no later than 20 days after the
end of each fiscal month of the Company, the Company monthly management report
for such month, substantially in the form of and covering the items set forth in
Exhibit B hereto;
     (d) Promptly upon receipt thereof, copies of all reports submitted to the
Company by independent public accountants in connection with each annual,
interim or special audit of the Company’s financial statements made by such
accountant, including, without limitation, the comment letter submitted by such
accountants to management in connection with their annual audit;

37



--------------------------------------------------------------------------------



 



     (e) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent or made available
generally by the Company to its securityholders or by any Subsidiary of the
Company to its securityholders other than the Company or another Subsidiary, of
all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Company or any of its Subsidiaries with any
securities exchange or with the SEC or any governmental authority succeeding to
any of its functions, and of all press releases and other written statements
made available generally by the Company or any Subsidiary to the public
concerning material developments in the business of the Company and its
Subsidiaries;
     (f) All information provided in writing to the banks pursuant to the
Company’s principal credit facility; and
     (g) From time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as such Institutional
Shareholder may reasonably request.
     The Company’s obligation to provide information pursuant to paragraphs
(a) and (b) of this Section 6.02 and Section 6.03 shall be deemed satisfied upon
the timely filing of such information with the SEC.
     Section 6.03. Reports. The Company will furnish the Shareholders with the
quarterly and annual financial reports that the Company is required to file with
the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act or, in the
event the Company is not required to file such reports, quarterly and annual
reports containing the same information as would otherwise be required in such
reports.
     Section 6.04. Cooperation in Refinancing. Each Shareholder agrees to
cooperate to the extent commercially reasonable with the Company and take such
steps as the Board reasonably deems appropriate in any financing of debt of the
Company and any of its Subsidiaries, including executing such documents as the
Board reasonably determines should be filed with any governmental agency and
conducting presentations to potential investors and rating agencies. This
Section 6.04 shall not be construed to require any Shareholder to contribute any
additional capital to the Company.
     Section 6.05. Appointment of Shareholder Representatives. (a) Each TPG
Entity and, to the extent that any Permitted Transferee of any TPG Entity shall
have become a Shareholder, such Shareholder irrevocably appoints the TPG
Shareholder Representative its agent and true and lawful attorney-in-fact, with
full power of substitution, to take the actions, receive notices and exercise
the powers delegated to the TPG

38



--------------------------------------------------------------------------------



 



Shareholder Representative under this Agreement in the name of each such
Shareholder, together with such actions and powers as are reasonably incidental
thereto. Notwithstanding the foregoing, the TPG Shareholder Representative shall
not take any action or exercise any power to the extent that the holders of the
majority of the Fully Diluted Ordinary Shares held by the TPG Entities and their
Permitted Transferees shall have voted to prevent the Shareholder Representative
from taking such action or exercising such power. “TPG Shareholder
Representative” means TPG IV as agent for the TPG Entities and their Permitted
Transferees that are Shareholders. The entity appointed as the TPG Shareholder
Representative may be replaced at any time and from time to time by the vote of
a majority of the Fully Diluted Ordinary Shares held by the TPG Entities and
their Permitted Transferees. The new TPG Shareholder Representative shall notify
the Company of such appointment as promptly as practicable after such
appointment.
     (b) Each FP Entity and, to the extent that any Permitted Transferee of any
FP Entity shall have become a Shareholder, such Shareholder irrevocably appoints
the FP Shareholder Representative its agent and true and lawful
attorney-in-fact, with full power of substitution, to take the actions, receive
notices and exercise the powers delegated to the FP Shareholder Representative
under this Agreement in the name of each such Shareholder, together with such
actions and powers as are reasonably incidental thereto. Notwithstanding the
foregoing, the FP Shareholder Representative shall not take any action or
exercise any power to the extent that the holders of the majority of the Fully
Diluted Ordinary Shares held by the FP Entities and their Permitted Transferees
shall have voted to prevent the Shareholder Representative from taking such
action or exercising such power. “FP Shareholder Representative” means FP as
agent for the FP Entities and their Permitted Transferees that are Shareholders.
The entity appointed as the FP Shareholder Representative may be replaced at any
time and from time to time by the vote of a majority of the Fully Diluted
Ordinary Shares held by the FP Entities and their Permitted Transferees. The new
FP Shareholder Representative shall notify the Company of such appointment as
promptly as practicable after such appointment.
     (c) Each of Shah Capital and, to the extent that any Permitted Transferee
of Shah Capital shall have become a Shareholder, such Shareholder irrevocably
appoints the Shah Capital Shareholder Representative its agent and true and
lawful attorney-in-fact, with full power of substitution, to take the actions,
receive notices and exercise the powers delegated to the Shah Capital
Shareholder Representative under this Agreement in the name of each such
Shareholder, together with such actions and powers as are reasonably incidental
thereto. Notwithstanding the foregoing, the Shah Capital Shareholder
Representative shall not take any action or exercise any power to the extent
that the holders of the majority of the Fully Diluted Ordinary Shares held by
Shah Capital and its Permitted Transferees shall have voted to prevent the
Shareholder Representative from taking such action or exercising such power.
“Shah Capital Shareholder Representative” means Shah Capital, as agent for Shah
Capital and its Permitted Transferees that are Shareholders. The entity
appointed as the Shah

39



--------------------------------------------------------------------------------



 



Capital Shareholder Representative may be replaced at any time and from time to
time by the vote of a majority of the Fully Diluted Ordinary Shares held by Shah
Capital and its Permitted Transferees. The new Shah Capital Shareholder
Representative shall notify the Company of such appointment as promptly as
practicable after such appointment.
     Section 6.06. Decisions by Institutional Shareholders. In instances that
the Institutional Shareholders may, or are required to, collectively vote,
request, consent or decide on any matter under this Agreement, such vote,
request, consent or decision shall be make in accordance with the result of the
vote on such matter of a majority of the Ordinary Shares held at such time by
the Institutional Shareholders and their Permitted Transferees.
ARTICLE 7
Miscellaneous
     Section 7.01. Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto
with respect to the subject matter hereof and thereof.
     Section 7.02. Effectiveness; Binding Effect; Benefit. This Agreement shall
become effective immediately upon the merger of Modular with and into Modular
Merger LLC and the exchange of the Ordinary Shares held by the members of
Modular for their membership interests in Modular Merger, L.L.C. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the parties hereto, and their respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.
     Section 7.03. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto pursuant to any Transfer of Company Securities or
otherwise, except that, subject to Section 3.03(b) hereof, any Permitted
Transferee acquiring Company Securities and any Person acquiring Company
Securities who is required by the terms of this Agreement or any employment
agreement or stock purchase, option, stock option or other compensation plan of
the Company or any Subsidiary to become a party hereto shall (unless already
bound hereby) execute and deliver to the Company an agreement to be bound by
this Agreement in the form of Exhibit A hereto and shall thenceforth be a
Shareholder. Any Shareholder who ceases to own beneficially any Company
Securities shall cease to be bound by the terms hereof (other than (i) the
provisions of Sections 5.05,

40



--------------------------------------------------------------------------------



 



5.06, 5.07, 5.08 and 5.10 applicable to such Shareholder with respect to any
offering of Registrable Securities completed before the date such Shareholder
ceased to own any Company Securities and (ii) Sections 6.01, 7.09, 7.10 and
7.11).
     Section 7.04. Waiver; Amendment; Termination. (a) No provision of this
Agreement may be waived except by an instrument in writing executed by the party
against whom the waiver is to be effective. Subject to the provisions of
Section 7.04(b), no provision of this Agreement may be amended or otherwise
modified except by an instrument in writing executed by the Company with
approval of the Board and Shareholders (including the Institutional
Shareholders) holding at least 50% of the then outstanding Ordinary Shares held
by the parties hereto at the time of such proposed amendment or modification.
     (b) Any amendment or modification of any provision of this Agreement that
would adversely affect a right hereunder of any Institutional Shareholder may be
effected only with the consent of such Institutional Shareholder, except for any
amendment or modification of any provision of this Agreement that would affect
any right hereunder of the Institutional Shareholders to collectively vote,
request, consent or decide on any matter (which may be effected with the consent
of Institutional Shareholders holding a majority of the Ordinary Shares held at
such time and their Permitted Transferees). The Shareholders may amend or modify
the provisions of Article 4 without the consent of the Company.
     Section 7.05. Notices. All notices, requests and other communications to
any party shall be in writing (including facsimile transmissions) and shall be
given,
     if to the Company to:
SMART Modular Technologies (WWH), Inc.
4211 Starboard Drive
Fremont, CA 94538
Attention: President
Fax: (510) 360-8500
     with a copy to the TPG Entities, the FP Entities and Shah Capital at the
addresses on Schedule I hereto

41



--------------------------------------------------------------------------------



 



     with a copy to:
Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, CA 94025
Attention: Alan F. Denenberg
Fax: (650) 752-3604
     if to any other party to the address beside its name on Schedule I.
     All notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified mail, return receipt requested,
posted within one Business Day, or by personal delivery, whether courier or
otherwise, made within two Business Days after the date of such facsimile
transmissions.
     Any Person who becomes a Shareholder shall provide its address and fax
number to the Company, which shall promptly provide such information to each
other Shareholder.
     Section 7.06. Fees and Expenses. The Company shall pay all out-of-pocket
costs and expenses of the Shareholders, including the fees and expenses of
counsel, incurred in connection with the preparation of this Agreement, or any
amendment or waiver hereof, and the transactions contemplated hereby and all
matters related hereto.
     Section 7.07. Headings. The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.
     Section 7.08. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     Section 7.09. Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws rules of such state.
     Section 7.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO

42



--------------------------------------------------------------------------------



 



THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 7.11. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.
     Section 7.12. Consent to Jurisdiction. The parties hereby agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
District of Delaware or any Delaware State court sitting in Delaware, so long as
one of such courts shall have subject matter jurisdiction over such suit, action
or proceeding, and that any cause of action arising out of this Agreement shall
be deemed to have arisen from a transaction of business in the State of
Delaware, and each of the parties hereby irrevocably consents to the
nonexclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient form. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 7.05 shall be deemed effective service of process on such
party.
     Section 7.13. Severability. If one or more provisions of this Agreement are
held to be unenforceable to any extent under applicable law or constitute a
breach or violation of the rules or listing requirements of the securities
exchange or quotation system on which the Ordinary Shares are traded, such
provision shall be interpreted as if it were written so as to be enforceable or
in compliance with the rules or listing requirements, as applicable, to the
maximum possible extent so as to effectuate the parties’ intent to the maximum
possible extent, and the balance of the Agreement shall be interpreted as if
such provision were so excluded or interpreted and shall be enforceable in
accordance with its terms to the maximum extent permitted by law.
     Section 7.14. Recapitalization. If any capital stock or other securities
are issued in respect of, in exchange for, or in substitution of, any Company
Securities by reason of any reorganization, recapitalization, reclassification,

43



--------------------------------------------------------------------------------



 



merger, consolidation, spin-off, partial or complete liquidation, stock
dividend, split-up, sale of assets, distribution to shareholders or combination
of the Company Securities or any other change in capital structure of the
Company, appropriate adjustments shall be made with respect to the relevant
provisions of this Agreement so as fairly and equitably to preserve, as far as
practicable, the original rights and obligations of the parties hereto under
this Agreement.
     Section 7.15. Limitations on Subsequent Registration Rights. The Company
agrees that it shall not enter into any agreement without the prior written
consent of any Institutional Shareholder that is a Five Percent Shareholder with
any holder or prospective holder of any securities of the Company (a) that would
allow such holder or prospective holder to include such securities in any Demand
Registration or Incidental Registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that their inclusion would not reduce the
amount of the Registrable Securities of the Shareholders included therein or
(b) on terms otherwise more favorable than this Agreement.
     Section 7.16. Conflicting Agreements. The Company represents and agrees
that it shall not (i) grant any proxy or enter into or agree to be bound by any
voting trust or agreement with respect to the Company Securities, except as
expressly contemplated by this Agreement, (ii) enter into any agreement or
arrangement of any kind with any Person with respect to the Company Securities
inconsistent with the provisions of this Agreement or for the purpose or with
the effect of denying or reducing the rights of any other Shareholder under this
Agreement, including agreements or arrangements with respect to the Transfer or
voting of the Company Securities or (iii) act, for any reason, as a member of a
group or in concert with any other Person in connection with the Transfer or
voting of its Company Securities in any manner that is inconsistent with the
provisions of this Agreement.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

          SMART MODULAR TECHNOLOGIES (WWH), INC.
      By:   /s/ Iain MacKenzie       Name:   Iain MacKenzie        Title:  
Chief Executive Officer and President        T3 II SM, LLC
      By:   /s/ Gene Frantz       Name:   Gene Frantz       Title:   Vice
President       TPG III SM, LLC
      By:   /s/ Gene Frantz       Name:   Gene Frantz       Title:   Vice
President       TPG IV SM, LLC
      By:   /s/ Gene Frantz       Name:   Gene Frantz       Title:   Vice
President      

 



--------------------------------------------------------------------------------



 



          FRANCISCO PARTNERS, L.P.

By: Francisco GP, LLC, its General Partner
    By:   /s/ Dipanjan Deb       Name:   Dipanjan Deb      Title:   Partner     
FRANCISCO PARTNERS FUND A, L.P.

By: Francisco GP, LLC, its General Partner
    By:   /s/ Dipanjan Deb       Name:   Dipanjan Deb      Title:   Partner     
FP ANNUAL FUND INVESTORS, LLC

By: Francisco GP, LLC, its General Partner
    By:   /s/ Dipanjan Deb       Name:   Dipanjan Deb      Title:   Partner     
SHAH CAPITAL PARTNERS, L.P.

By and on behalf of itself and as nominee for Krishnan Shah Fund, L.P.

By: Shah Management Partners, L.L.C., its General Partner

By: Shah Management, LLC, its Managing Member
    By:   /s/ Ajay Shah       Name:   Ajay Shah      Title:   Manager     





--------------------------------------------------------------------------------



 



          WESTRIVER CAPITAL LLC

By WestRiver Management, LLC
    By:   /s/ Erik J. Anderson       Name:   Erik J. Anderson      Title:  
Managing Member      PATEL FAMILY PARTNERS, L.P .
    By:   /s/ Mukesh Patel       Name:   Mukesh Patel      Title:   General
Partner     





--------------------------------------------------------------------------------



 



Schedule I
Shareholder Contact Information

      Shareholder:   Contact Information:
T3 II SM, LLC
   
TPG III SM, LLC
   
TPG IV SM, LLC
   
Francisco Partners, L.P.
   
Francisco Partners Fund A, L.P.
   
FP Annual Fund Investors, LLC
   
Shah Capital Partners, L.P.
   
WestRiver Capital LLC
   
Patel Family Partners, L.P.
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
JOINDER TO SHAREHOLDERS’ AGREEMENT
     This Joinder Agreement (this “Joinder Agreement”) is made as of the date
written below by the undersigned (the “Joining Party”) in accordance with the
Shareholders’ Agreement dated as of [                    ], 2006 (the
“Shareholders’ Agreement”) among (i) SMART Modular Technologies (WWH), Inc.,
(ii) T3 II SM, LLC (“T3 II”), TPG III SM, LLC (“TPG III”) and TPG IV SM, LLC
(“TPG IV”) (taken together, the “TPG Entities,” and each of the foregoing in
this clause (ii), a "TPG Entity”), (iii) Francisco Partners, L.P. (“FP”),
Francisco Partners Fund A, L.P. (“FP Fund A”) and FP Annual Fund Investors, LLC
(“FP Annual Fund”) (taken together, the “FP Entities,” and each of the foregoing
in this clause (iii), an “FP Entity”), (iv) Shah Capital Partners, L.P. (“Shah
Capital”), (v) WestRiver Capital LLC, (vi) Patel Family Partners, L.P. and
(vii) such additional persons as may sign joinder agreements thereto as the same
may be amended from time to time. Capitalized terms used, but not defined,
herein shall have the meaning ascribed to such terms in the Shareholders’
Agreement.
     The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Shareholders’ Agreement as of the date hereof and shall have all of
the rights and obligations of a “Shareholder” thereunder as if it had executed
the Shareholders’ Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Shareholders’ Agreement.
     The Joining Party’s Aggregate Ownership is                      Ordinary
Shares as of the date written below.
     IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as
of the date written below.
Date:                           , 20     

            [NAME OF JOINING PARTY]
      By:           Name:           Title:           Address for Notices:
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
MATTERS TO BE INCLUDED IN THE COMPANY’S
MONTHLY MANAGEMENT REPORT

1.   The unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such month and the related unaudited statement of
operations and cash flow for such month, and for the portion of the fiscal year
then ended, in each case prepared in accordance with GAAP, setting forth in
comparative form the figures for the corresponding month and portion of the
previous fiscal year, and the figures for the corresponding month and portion of
the then current fiscal year as in the Company’s annual operating budget.   2.  
Projected monthly income statements prepared on the same basis as those
specified in Item 1, including revenue forecasts by customer and expense budget
by major expense category, for periods extending through a minimum of one year
from the date of the report.   3.   A summary of realized and projected sales
bookings for the most recent month and for periods extending through a minimum
of one year from the date of the report, including probability-weighted
“pipeline” projections of new bookings to the extent that the Company compiles
such data for internal purposes.

 